DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, Figures 1-3, claims 1-3, 6, 9, and 12-13 in the reply filed on 6/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the molded body intended by “a molded body that has a metal surface that intersects a winding axis of the coil and includes the composite material.” Does applicant intend that the coil buried in a molded body formed of composite material?  Applicant should clarify.  Claims 2-3, 6, 9 and 12-13 inherit the defect of the parent claim
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9 and 12-13 as best understood in view the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. [CN 204668122 U] in view of Sasamori et al. [EP 2704165 A1.]
Ren et al. discloses a surface mount inductor [figure 1] comprising: 
- a coil [30] that is buried in a molded body [10] formed of magnetic material;
- outer terminals [40] that are connected to the coil; and
- a metal shield element [20] formed on the molded magnetic body that intersects a winding axis of the coil.
Ren et al. discloses the instant claimed invention except for the specific of the molded body.
Sasamori et al. discloses a surface mounted inductor [figure 4] comprising:
- a molded magnetic composite body [42] formed of magnetic powder; 
- a coil [41] embedded inside the molded magnetic body; and
- external terminals [41A, 41B] disposed on the magnetic body and connected to the coil.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the magnetic powder composite material of Sasamori et al. in Ren et al. for the purpose of facilitating magnetic characteristics and the desired magnetic flux/field.
Regarding claims 2 and 9, Ren et al. discloses the metal surface/element is arranged such that at least part of the metal surface is exposed at a surface of the molded body [figure 1.]
Regarding claims 3 and 9, Ren et al. discloses the metal surface/element is arranged on a top surface of the molded body, which is on an opposite side from a mounting surface side of the molded body, and the metal surface has molded body exposed portions at least two corners among four corners of the top surface [figure 1.]
Regarding claims 6 and 12-13, Ren et al. inherently discloses the metal surface is a surface of a metal plate/element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837